Citation Nr: 0603575	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-16 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spondylolisthesis and, if so, whether the reopened claim 
should be granted.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
July 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The Board notes that, in an unappealed March 1953 rating 
decision, the RO denied the veteran's claim for service 
connection for spondylolisthesis.  He was notified and there 
was no timely appeal.  That determination is final, and may 
not be reopened without evidence deemed to be new and 
material.  The current appeal comes before the Board, in 
pertinent part, from the RO rating decision of April 2003 
that denied the veteran's claim for service connection for 
spondylolisthesis.

The Board points out in this regard, however, that in April 
2003, it appears that the RO implicitly considered the claim 
as reopened.  However, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed.Cir. 1996); Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Consequently, the first issue that must be 
addressed by the Board is whether the previously denied claim 
ought to be reopened.  38 U.S.C.A. § 5108 (West 2002).

Moreover, the Board notes that in his July 2002 claim, the 
veteran sought service connection for "a back condition" 
due to a motor vehicle accident in service in 1952.  In his 
May 2003 notice of disagreement, the veteran objected to the 
RO's April 2003 decision denying service connection for 
spondylolisthesis.  He argued that he did not seek 
compensation for spondylolisthesis and filed a claim for back 
problems due to a motor vehicle accident in service.  
However, where a prior claim for service connection has been 
denied, and a current claim contains a different diagnosis 
(even one producing the same symptoms in the same anatomic 
system), a new decision on the merits is required.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new 
etiological theory does not constitute a new claim).  As 
such, the matter of entitlement to service connection for a 
back disorder, other than spondylolisthesis, is considered 
intertwined with the instant issue and will be considered in 
the REMAND section below where de novo consideration will be 
undertaken following reopening.

The issue of entitlement to service connection for a back 
disorder, to include spondylolisthesis, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

It is noted that a permanent and total evaluation for pension 
purposes was assigned, but initially not paid due to 
excessive income.  Subsequently it was determined that the 
income was not excessive and pension benefits were paid.  A 
claim for special monthly pension based on the need for 
regular aid and attendance was denied.  Timely disagreement 
with that action is not on file.  As such, the appeal is 
limited to the issue set forth on the title page.


FINDINGS OF FACT

1. An unappealed March 1953 RO decision denied entitlement to 
service connection for spondylolisthesis.  The veteran was 
provided notice of the RO's decision but did not appeal the 
determination.

2.  The evidence added to the record since the March 1953 RO 
decision is not cumulative and redundant, was not previously 
on file and raises a reasonable possibility of substantiating 
the claim.



CONCLUSION OF LAW

Evidence received since the March 1953 RO decision that 
denied the veteran's claim for service connection for 
spondylolisthesis is new and material, and the claim for 
service connection for spondylolisthesis is reopened.  
38 U.S.C.A. §§ 5100-5103A, 5106-7, 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a) 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005)).

In August 2002, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed November 2003 statement of 
the case (SOC), and a May 2004 supplemental statement of the 
case (SSOC), of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents which meet notice requirements of VCAA).  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  It 
appears in this case that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folders, other than that which the 
Board will be seeking through the development mentioned in 
the Remand portion of this decision, below. The record on 
appeal is sufficient to resolve the matter as to whether the 
claim should be reopened.

II. New and Material Evidence

The RO, in a March 1953 determination, denied the veteran's 
claim for service connection for spondylolisthesis.  The RO 
found at that time that the evidence of record reflected that 
the veteran had a congenital abnormality without evidence of 
superimposed trauma or factual aggravation of the congenital 
defect in service.  The veteran, after notice, did not appeal 
the RO's decision, and it became final.

The evidence of record at the time of the RO's March 1953 
decision that denied entitlement to service connection for 
spondylolisthesis includes the veteran's service medical 
records (SMRs).  

The SMRs reflect that, when examined for enlistment into 
service in August 1951, the veteran's spine and 
musculoskeletal system were normal, and he was found 
qualified for active service.

A June 1952 clinical summary indicates that the veteran was 
hospitalized for treatment of low back pain.  He said that in 
December 1951 he was involved in an automobile accident and 
injured his back, but did not seek medical attention at that 
time.  In January 1952, he re-injured his back while picking 
up a piece of plaster board and medical treatment involved 
taping his back.  His back pain worsened and was constant.  
It was noted that x-rays showed a grade 1 spondylolisthesis 
of the last lumbar vertebra.  According to the medical 
record, the veteran had a congenital abnormality that existed 
since his birth, further military service would tend to 
aggravate the disorder, and the symptoms would become 
progressive.  The diagnosis was spondylolisthesis.

A July 1952 medical board record indicates that the veteran 
had moderate, congenital spondylolisthesis and immediate 
discharge was approved.  

Post service, the veteran underwent VA examination in 
February 1953.  He complained that heavy lifting or standing 
caused backaches.  On examination, there was pain over L4-L5 
in the mid line with no muscle spasm.  There was loss of 
normal lordotic curve and no scoliosis present.  Range of 
motion revealed loss of about 20 degrees of forward flexion.  
Straight leg raising was limited to 45 degrees bilaterally.  
There was no leg atrophy.  The VA examiner reported that 
there was no medical disease found and diagnosed 
spondylolisthesis, first degree, at L5 on S1.  A VA 
radiographic report of an x-ray of the veteran's sacral spine 
showed a Stage #1 spondylolisthesis of L-5 on S-1 with a 
lamina defect.

The March 1953 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
March 1953 decision, which was the last final adjudication 
that disallowed the veteran's claim.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in July 2002, the regulations in effect since 
August 29, 2001 are for application.  Those new provisions 
provide that new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

As noted, an application to reopen the veteran's current 
claim was received by the RO in July 2002.  The evidence 
added to the record includes private medical records and 
statements, dated from October 2000 to June 2002, and the 
veteran's written statements regarding his current 
disability.

An October 2000 written statement from S.F.P., M.D., is to 
the effect that the veteran had advanced osteoarthritis and 
osteoporosis, with multiple vertebrae fractures.  

Also added to the record are private medical records from 
S.K., M.D., dated from March 2001 to June 2002.  In a July 
2001 signed statement, Dr. S.K. said that the veteran had 
long term chronic back pain and reported difficulty with back 
pain since involvement in a motor vehicle accident in 
service.  Dr. S.K.'s review of the veteran's medical records 
showed a congenital abnormality of the spine that was 
asymptomatic prior to military service.  Dr. S.K. stated that 
the veteran's injury in the December 1951 motor vehicle 
accident left him with a permanent degree of disability and 
pain for the past fifty years.

In a June 2002 office record, Dr. S.K. noted the veteran's 
complaint of chronic lumbosacral back pain that the physician 
thought possibly secondary to the aggravated congenital 
spondylolisthesis.

As indicated above, the veteran has asserted that he has 
spondylolisthesis, and that the disorder had its origin 
during his period of active service.  His SMRs reflect that 
in December 1951 he sustained back injury in a motor vehicle 
accident, the back pain worsened, and, in June 1952, he was 
diagnosed with congenital spondylolisthesis. 

The evidence received since the March 1953 RO decision 
consists of private medical records and statements and the 
veteran's written statements.  The more recent non VA medical 
records, including Dr. S.K.'s July 2001 written statement and 
June 2002 office record, reflect a diagnosis of congenital 
spondylolisthesis that was permanently aggravated in service 
when the veteran sustained injury in a motor vehicle 
accident.  That evidence is new, and does bear directly on 
the question of whether the veteran has spondylolisthesis 
related to active military service.  In the Board's opinion, 
this evidence provides a more complete picture of the 
veteran's disability and its origin, and, thus does is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim.  As such, it is considered new 
and material and the claim is reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  Here, as noted below in 
the Remand, the Board is requesting additional development 
with respect to the underlying claim of service connection 
for spondylolisthesis, and will issue a final decision once 
that development is complete, if the case is ultimately 
returned to the Board.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for spondylolisthesis is 
reopened, and the appeal is, to that extent, granted.




REMAND

The veteran seeks service connection for a back disorder, 
including spondylolisthesis.   

Service medical records reflect that, when examined for 
enlistment into service in August 1951, the veteran's spine 
and musculoskeletal system were normal and he was found 
qualified for active service.

A June 1952 clinical summary indicates that the veteran was 
hospitalized for treatment of low back pain.  He said that in 
December 1951 he was involved in an automobile accident and 
injured his back, but did not seek medical attention at that 
time.  His back pain worsened and was constant.  X-rays 
showed a grade 1 spondylolisthesis of the last lumbar 
vertebra.  According to the record, the veteran had a 
congenital abnormality that existed since his birth and 
further military service would tend to aggravate the disorder 
and the symptoms would become progressive.  The diagnosis was 
spondylolisthesis.

A July 1952 medical board record indicates that the veteran 
had moderate, congenital spondylolisthesis and immediate 
discharge was approved.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2005); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  A precedent opinion of the VA 
General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue 
of General Counsel opinion 01-85 (March 5, 1985)), held in 
essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  Id.

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

Before the presumption of aggravation may be applied, it must 
be shown by competent medical evidence that the disorder 
underwent an increase during service, unless there is a 
specific finding that the increase was due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  While 
spondylolisthesis is a congenital defect, not a disease, and 
therefore cannot be service-connected per se, a superimposed 
injury may occur in service, warranting service connection 
for the resulting disability, in this case a back disability.  
Thus, the next question, under the second prong of the Wagner 
analysis, is whether the evidence clearly and unmistakably 
demonstrates that the pre-existing disability was not 
aggravated during service.  See Wagner v. Principi, 370 F.3d 
at 1097.

In support of his claim, the veteran submitted a July 2001 
signed statement from Dr. S.K., to the effect that the 
veteran had a congenital abnormality of the spine that was 
asymptomatic prior to military service.  Dr. S.K. noted the 
veteran's injury in the December 1951 motor vehicle accident 
that left him with a permanent degree of disability and pain 
for the past fifty years.  He also submitted a June 2002 
office record in which Dr. S.K. diagnosed chronic lumbosacral 
back pain possibly secondary to aggravated congenital 
spondylolisthesis.

In this case, and in light of Dr. S.K.'s statement and office 
records, the RO has not determined whether there is clear and 
unmistakable evidence that any currently diagnosed back 
disorder pre-existed the appellant's entry into active 
military service in August 1951 and was not aggravated by 
service.  Significantly, a VA physician was not asked to 
comment on whether the veteran the veteran had a superimposed 
injury on a congenital defect in service.  The Board believes 
this should be done prior to appellate consideration of his 
claim.

Further, it is now contended that there is back pathology 
that had its onset as a result of the in-service event.  That 
matter is intertwined with the instant issue and will be part 
of the development herein.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.	The veteran should be scheduled for 
appropriate VA examination to determine the 
etiology of any spondylolisthesis disorder 
found to be present.  Prior to the 
examination, the examiner should review the 
claims folder, including the appellant's 
service medical records, including the 
August 1951 enlistment examination report 
and the June and July 1952 service medical 
records.  A complete history of the claimed 
back disorder should be obtained from the 
veteran, including any post-service 
intercurrent injuries.  All indicated tests 
and studies should be conducted and all 
clinical findings reported in detail.  The 
examiner is requested to address the 
following matters:

a.	 Does the appellant currently have a 
back disorder manifested by 
spondylolisthesis, or other back 
disability (or disabilities)?

b.	If he has such a disability (or 
disabilities), does it represent a 
disease process or the residuals of an 
injury?  If he has such a disability, 
is it a congenital deformity?  Is 
there superimposed pathology on any 
congenital defect due to in-service 
occurrence or event?

c.	Taking into consideration the evidence 
incorporated in the service medical 
records (including the August 1951 
enlistment examination report and the 
June and July 1952 service medical 
records) and Dr. S.K.'s July 2001 
opinion and June 2002 office record 
(to the effect that the veteran's 
spondylolisthesis was aggravated by 
military service), when was the 
disability (or disabilities) incurred?

d.	If back disability was incurred before 
August 1951, was there an increase in 
disability, beyond the natural 
progress of the disorder, during a 
period of military duty, or was there 
a superimposed injury on the existing 
back disability?

e.	A rationale should be provided for all 
opinions given and the factors upon 
which the medical opinion is based 
must be set forth in the report.  The 
veteran's claims file should be made 
available to the examiner in 
conjunction with the examination, and 
the examination report should indicate 
whether the veteran's medical records 
were reviewed.

2.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
a back disorder to include 
spondylolisthesis.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided with 
a SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the May 2004 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


